Case: 20-30255     Document: 00515979591         Page: 1     Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 16, 2021
                                  No. 20-30255
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Samantha J. Jackson,

                                            Plaintiff—Appellant/Cross-Appellee,

                                       versus

   AT&T Retirement Savings Plan; AT&T Pension Benefit
   Plan Mobility Program; AT&T Incorporated; AT&T
   Services, Incorporated; Fidelity Workplace Services,
   L.L.C.; AT&T Mobility Services, L.L.C.,

                                       Defendants—Appellees/Cross-Appellants.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:19-CV-116


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Samantha J. Jackson, pro se, filed a complaint under 29 U.S.C.
   § 1132(a), the civil enforcement provision of the Employee Retirement


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30255      Document: 00515979591          Page: 2   Date Filed: 08/16/2021




                                    No. 20-30255


   Income Security Act of 1974 (“ERISA”). Jackson sued AT&T Inc., the
   AT&T Retirement Savings Plan (“Savings Plan”), the Mobility Program of
   the AT&T Pension Benefit Plan, AT&T Services, AT&T Mobility Services
   L.L.C. (“AT&T Mobility”), and Fidelity Workplace Services, L.L.C.,
   alleging breaches of fiduciary duties resulting in diminished contributions to
   employee accounts in the Savings Plan. This occurred as a result of Cingular
   Wireless being merged with and converted to AT&T Mobility, which led to
   Cingular’s ERISA plan being replaced by the Savings Plan. Primarily,
   Jackson complained that the Defendants improperly classified certain forms
   of compensation in a way that reduced their contributions to the Savings
   Plan. She also asserted that the Defendants improperly delayed crediting
   contributions to the Savings Plan and that a merger document was invalid.
          Jackson’s third amended complaint also included allegations of a
   hostile work environment, fraud, various intentional and negligent torts, and
   violations of the Fair Labor Standards Act. Those claims were dismissed,
   and Jackson has abandoned them by declining to brief them on appeal. See
   Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). In dismissing the third
   amended complaint, the district court also concluded that the court had no
   personal jurisdiction over AT&T Inc. However, the court allowed Jackson
   to file a fourth amended complaint to clarify her fiduciary-duty claims, and to
   clarify when she first became aware of those potential claims for purposes of
   establishing timeliness under 29 U.S.C. § 1113.
          The Defendants successfully moved to dismiss the fourth amended
   complaint for failure to state a claim under Federal Rule of Civil
   Procedure 12(b)(6). The court found that Jackson had presented a timely
   fiduciary-duty claim rather than a disguised claim for benefits. In pertinent
   part, however, the court found that Jackson had not stated a claim under
   ERISA because the Defendants were functioning as employers and not




                                         2
Case: 20-30255      Document: 00515979591             Page: 3   Date Filed: 08/16/2021




                                       No. 20-30255


   performing fiduciary duties when they took the actions of which Jackson
   complained.
          Jackson filed a timely notice of appeal. The Defendants cross-
   appealed. We review de novo the Rule 12(b)(6) dismissal. See Morin v. Caire,
   77 F.3d 116, 120 (5th Cir. 1996).
          Jackson’s pro se notice of appeal mentioned only the fourth amended
   complaint, yet she seeks to contest the district court’s ruling that there was
   no personal jurisdiction over AT&T, a ruling made when the third amended
   complaint was dismissed.        We accept, though, that under a liberal
   construction of the notice and pleadings, the appeal encompasses her
   contention that the district court erred by finding no personal jurisdiction.
   See Trust Co. of La. v. N.N.P. Inc., 104 F.3d 1478, 1486 (5th Cir. 1997); Cates
   v. Int’l Tel. & Tel. Corp., 756 F.2d 1161, 1173 n.18 (5th Cir. 1985). Jackson’s
   argument on the issue now is different than the one she made in district court,
   though, as she asserts for the first time here that personal jurisdiction arises
   from AT&T’s national contacts. We see no need to explore whether the
   argument is before us and then whether she is correct, because our answering
   those questions will not affect the outcome of the appeal. Important for our
   decision to bypass this issue is that the necessity for personal jurisdiction is
   an individual right that can be waived by a defendant, and its absence does
   not affect the jurisdiction of the court. See Bollore S.A. v. Imp. Warehouse,
   Inc., 448 F.3d 317, 321 n.5 (5th Cir. 2006).
          As to the merits of the dismissal of the fourth amended complaint, we
   conclude that Jackson has failed to show any error in the district court’s
   ruling that the Defendants were acting as employers or settlors of a trust, and
   not in a fiduciary capacity, at the time they took the actions of which Jackson
   complains. Neither was there error by concluding that Jackson failed to
   allege facts to show that any other actions were taken in violation of the terms




                                            3
Case: 20-30255      Document: 00515979591           Page: 4    Date Filed: 08/16/2021




                                     No. 20-30255


   of any ERISA plan. It is settled that “an employer that decides to terminate,
   amend, or renegotiate a plan does not act as a fiduciary, and thus cannot violate
   its fiduciary duty, provided that the benefits reduced or eliminated are not
   accrued or vested at the time, and that the amendment does not otherwise
   violate ERISA or the express terms of the plan.” Izzarelli v. Rexene Prods.
   Co., 24 F.3d 1506, 1524 (5th Cir. 1994.          Accordingly the dismissal is
   AFFIRMED.
          In their cross-appeal, the Defendants repeat their arguments that
   Jackson’s claims should have been construed as claims for individual benefits
   rather than fiduciary-duty claims. They also disagree with the district court’s
   conclusion that the claims were timely under 29 U.S.C. § 1113.
          The cross-appeal is purportedly premised on the Defendants being
   “uncertain” about whether the judgment granting their motion to dismiss
   was “with prejudice.”       However, as the Defendants have noted, the
   dismissal for failure to state a claim is presumed to be with prejudice unless
   the judgment explicitly states that it is not. See Taylor v. U.S. Treasury Dep’t,
   127 F.3d 470, 478 n.8 (5th Cir. 1997); Fernandez-Montes v. Allied Pilots Ass’n,
   987 F.2d 278, 283–84 & nn.6, 8 (5th Cir. 1993); see also Firefighters’ Ret. Sys.
   v. EisnerAmper, L.L.P., 898 F.3d 553, 560 (5th Cir. 2018)). Here, there is
   nothing whatsoever to suggest that the dismissal was anything other than
   “with prejudice.”
          “A cross-appeal is generally not proper to challenge a subsidiary
   finding or conclusion when the ultimate judgment is favorable to the party
   cross-appealing.”    Cooper Indus., Ltd. v. Nat’l Union Fire Ins. Co. of
   Pittsburgh, 876 F.3d 119, 127 (5th Cir. 2017) (quotation marks and citation
   omitted). The Defendants were free to urge, without a cross-appeal, any
   ground in support of the judgment, including arguments the district court
   rejected. Id. (disapproving of “protective” or “conditional” cross-appeals).




                                          4
Case: 20-30255      Document: 00515979591           Page: 5   Date Filed: 08/16/2021




                                     No. 20-30255


   But their “cross-appeal filed for the sole purpose of advancing additional
   arguments in support of a judgment [was] worse than unnecessary, because
   it” needlessly increased the amount of briefing without clarifying any
   pertinent issue. Id. (quotation marks and citation omitted). Because the
   Defendants’ cross-appeal was unnecessary — and arguably improper — it is
   DISMISSED. See id.; cf. Krames v. Life Ins. Co. of S.W., 638 F.3d 489, 489
   (5th Cir. 2011) (ruling that a dismissal with prejudice rendered a cross-appeal
   moot); Little v. KPMG LLP, 575 F.3d 533, 542 (5th Cir. 2009) (declining to
   reach a cross-appeal’s merits).
          JUDGMENT AFFIRMED; CROSS-APPEAL DISMISSED.




                                          5